Citation Nr: 9915741	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the veteran's son, [redacted], may be recognized as a 
helpless child.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran's son, [redacted]


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1962.  The appellant is the veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the RO 
which determined that the appellant was not permanently 
incapable of self support by reason of physical or mental 
defect at the date of attaining the age of 18 years.  A 
personal hearing was held at the RO in November 1997.  In 
July 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 1998).  


FINDING OF FACT

The veteran's claim that his son [redacted], was permanently 
incapable of self-support by reason of physical disability at 
the age of 18 years is plausible.  


CONCLUSION OF LAW

The veteran's claim for recognition of his son as a helpless 
child under 38 C.F.R. § 3.356 (1998), is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

Thus, the threshold question to be answered in this case is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Section 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
VA's duty to assist and to adjudicate the claim.  If the 
claimant has not presented a well-grounded claim, his appeal 
must fail and there is no further duty to assist him in the 
development of his claim.  

"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim 
for recognition as a child of a veteran on the basis of 
permanent incapacity for self-support before reaching the age 
of 18 years, competent evidence must be presented which 
supports the claim that the child was incapable of self-
support on the date of his 18th birthday.  Cumby v. West, No. 
97-463 (U.S. Vet. App. May 4, 1999); See also 38 C.F.R. 
§ 3.356 (1998).  Evidence submitted in support of the claim 
is presumed to be true for purposes of determining whether 
the claim is well grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In the instant case, the evidentiary record includes several 
medical statements from various private physicians who have 
treated the veteran's son for his disabilities over the 
years.  Of particular note are two letters from Dr. S. M. 
Moskowitz, to the effect that the veteran's son was incapable 
of being gainfully employed to support himself before his 
18th birthday.  Dr. Moskowitz is competent to offer an 
opinion on the medical condition of the veteran's son, and 
his statement is sufficient to render the claim well 
grounded.  Inasmuch as a well-grounded claim has been 
presented, the Board finds that additional development of the 
record is necessary prior to further appellate consideration.  


ORDER

To the extent that the veteran has presented a well grounded 
of entitlement to recognition of his son as a helpless child 
under 38 C.F.R. § 3.356, the appeal is granted.  


REMAND

The appellant contends that his son, [redacted], is entitled to 
recognition as a "child" of the veteran on the basis of 
permanent incapacity for self-support prior to reaching the 
age of 18.  The appellant asserts that his son's congenital 
back disorder was so severe that he was unable to attend high 
school and had to be home schooled when he was 16 years old.  
The appellant also asserts that his son attempted suicide 
when he was 15 years old because of depression due to 
physical limitations from his congenital back disorder.  The 
veteran's son was born on October [redacted] 1954, and he turned 18 
years old on October [redacted] 1972.  

In order to establish entitlement to recognition of the 
appellant as the helpless child of the veteran, it must be 
shown that he was permanently incapable of self-support as of 
his eighteenth birthday.  38 C.F.R. § 3.356 (1998).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in making 
such a determination, the focus of the analysis must be on 
the claimant's condition as of his 18th birthday.  If the VA 
finds that the claimant was capable of self-support at age 
18, the VA need proceed no further.  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  In other words, for purposes of 
initially establishing helpless child status, the claimant's 
condition subsequent to his 18th birthday is not for 
consideration.   According to the Court, if a finding is made 
that a claimant was permanently incapable of self support as 
of the claimant's eighteenth birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the 
second step of the analysis which is that the VA has a burden 
of showing that there is improvement sufficient to render the 
claimant capable of self-support. 

At the personal hearings, the appellant's son testified that 
he was treated exclusively by a family physician up until 
around the age of 20 or 22, when his condition worsened and 
he sought treatment from a specialist, Dr. Thomas Galvin.  He 
further testified that the family physician died in the early 
1980's, and that his medical records from that physician are 
no longer available.  The evidentiary records include a copy 
of a private medical report showing treatment beginning in 
December 1976, and a statement from a private physician 
indicating the veteran underwent surgery in early 1977.  
Additional information concerning the veteran's status is 
needed as specified in the Remand portion of this decision.

The appellant's son also testified that he has been receiving 
Social Security Disability (SSA) benefits for about 10 years 
due to his physical limitations.  The date of the award of 
such benefits and the records reviewed in consideration of 
that claim are relevant to the appellant's claim.  Moreover, 
the Court has held, essentially, that although the SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits, and 
that the VA has a duty to assist the appellant in gathering 
SSA records.  Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

When, during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  

In light of the appellant's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the appellant 
and inquire as to the availability of any 
medical or psychiatric treatment records 
which may be available prior the 
veteran's son reaching age 18, and prior 
to his attending college.  All indicated 
records should be obtained.  These should 
include the name and address of any 
psychiatrist or mental health 
professional who treated [redacted] for the 
reported severe nervous breakdown and 
other psychological problems reported by 
William Keating, Jr. and any medical 
specialists who may have treated him.  

2.  The Falls River School System, Fall 
River, MA should be requested to furnish 
all employment records concerning the 
veteran's son.  In particular, these 
records should include documentation of 
employment between 1976 and 1978, 
including dates and hours worked during 
this period of time.

3.  The Bristol Community College, Falls 
River, Massachusetts should be contracted 
and asked to furnish records concerning 
[redacted]'s pursuit of an associate's degree 
at that facility during the 1970's.  In 
particular, the dates of attendance and 
the numbers of credit hours pursued each 
semester should be furnished.  

4.  The Falls River School system in Fall 
River, MA should be requested to furnish 
any records in their possession 
concerning [redacted]'s attendance in their 
school system.  These should include 
attendance records, records of any 
special tutoring [redacted] may have 
received, and any medical records in 
their possession.  

5.  The RO should take appropriate steps 
to contact the appellant's son and obtain 
the addresses of Dr. Thomas Galvin and 
Dr. Leslie Stern who treated him for his 
congenital back disorder in approximately 
1974.  Based on his response, the RO 
should attempt to obtain copies of all 
pertinent records from the identified 
sources and associate them with the 
claims folder.  Records should also be 
obtained from Lahey Clinic, St. Anne's 
Hospital, and New England Baptist 
Hospital.  

6.  The RO should attempt to obtain 
employment records concerning [redacted]'s 
summer employment with the CETA program 
prior to his reaching the age of 18.  The 
address of the administrator of this 
program should be obtained from the 
appellant or his son.  

7.  The RO should take appropriate steps 
to obtain a copy of the original SSA 
decision granting disability benefits to 
[redacted].  The RO should also obtain all 
the records from the SSA that were used 
in considering his claim for disability 
benefits, including any examinations or 
treatment reports.  All records obtained 
should be associated with the claims 
folder.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

9.  After the requested development has 
been completed, the RO should again 
review the appellant's claim.  It should 
be determined if the veteran's son was 
capable of self-support at age 18.  If a 
finding is made that [redacted] was 
permanently incapable of self support as 
of his eighteenth birthday, then the RO 
must consider whether there was 
improvement subsequent to that time 
sufficient to render the veteran's son 
capable of self-support.  

10.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  While this case is in remand 
status, the appellant is free to submit additional evidence 
and argument on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

